ORDER
PER CURIAM.
Defendant, Gerald Joseph Bosse II, appeals from the trial court’s judgment entered upon his conviction on the charge of speeding at 68 mph in a 45 mph zone.
The trial court complied with the Supreme Court Rules regarding a jury trial and notification of the charges, and the court properly admitted the police officer’s testimony. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
*394We affirm the judgment pursuant to .Rule 30.25(b).